Title: From George Washington to Major General Arthur St. Clair, 8 February 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dr Sir
            Head Quarters Morristown 8th Febry 1780
          
          I received your favor of the 7th yesterday afternoon.
          As I can see no inconveniency from permitting Mrs Hadden to pass in by Pawlus Hook, you will therefore grant her request, and make such further use of that communication, in the way of flags while the frost continues as you may judge essential for any purposes you may have in view, or for obtaining useful information. I would imagine however that the enemy will object to this line, for the same reasons which we may desire it.
          I have no objection to Kemp and Cranes going over to Bergen, you may therefore indulge the friends of the persons who were lately taken, in their application. I am Dr Sir, your obt & hble sert
          
            Go: Washington
          
        